Citation Nr: 0505442	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  93-13 335	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for loss of bladder 
control secondary to service-connected chronic low back 
strain.

3.  Entitlement to service connection for loss of use of the 
lower extremities secondary to service-connected chronic low 
back strain.

4.  Entitlement to service connection for lumbar discogenic 
disease.

5.  Entitlement to a rating in excess of 20 percent for 
chronic low back strain.

6.  Entitlement to a temporary total rating based on 
hospitalization from October 14, 1991, to November 22, 1991.

7.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).

8.  Entitlement to special monthly pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 24, 1975, to September 10, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 20 
percent rating for chronic low back strain.  In a March 1992 
rating decision the St. Petersburg, Florida, RO continued the 
20 percent rating for chronic low back strain and denied 
entitlement to service connection for a cervical spine 
disability, a temporary total rating based on hospitalization 
from October 14, to November 22, 1991, and TDIU.  In a 
November 1995 rating decision the St. Petersburg RO denied 
service connection for lumbar discogenic disease, loss of 
bladder control secondary to service-connected chronic low 
back strain, and loss of use of the lower extremities 
secondary to service-connected chronic low back strain.

During the course of this appeal, in August 1993, March 1997, 
and March 2004, the veteran testified at personal hearings 
before each of the undersigned Veterans Law Judges.  Copies 
of the transcripts of those hearings are of record.  The case 
was previously remanded for additional development in April 
1994 and May 1997.  

Although in correspondence dated in November 2002 the Board 
notified the veteran that additional development would be 
undertaken on his claims under the provisions of 38 C.F.R. 
§ 19.9(a)(2), that regulation was subsequently invalidated by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans et. al. (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board notes that no additional relevant evidence 
was received as a result of that development; therefore, 
further agency of original jurisdiction (AOJ or RO) 
consideration is not required.

In a December 2001 rating decision the St. Petersburg RO 
denied entitlement to special monthly pension benefits.  The 
RO returned the case to the Board in May 2002.  The veteran's 
representative at the Board presented written arguments in 
support of the veteran's claim dated June 5, 2002.  At the 
hearing in March 2004, the veteran's representative submitted 
a copy of a notice of disagreement from the denial of special 
monthly pension benefits dated June 6, 2002.  This document 
was addressed to the RO and the representative reported that 
this document had been sent to the RO, presumably in June 
2002.  As the case has been at the Board since May 2002, the 
RO has not yet had an opportunity to issue a statement of the 
case on this matter.  The Court has held that where the Board 
finds a notice of disagreement has been submitted regarding a 
matter which has not been addressed in a statement of the 
case, the issue should be remanded for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is 
REMANDED via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the issues on appeal and has 
sufficiently notified him of the information and evidence 
necessary to substantiate these claims.

2.  The veteran's cervical spine disability was first 
identified about 15 years after his release from service and 
is not shown to be related to any incident of such service.

3.  Any loss of bladder control which the veteran may 
experience was first reported many years after his release 
from service and is not shown to be related to any incident 
of such service, including the service-connected lower back 
disability.

4.  The veteran's loss of use of the lower extremities was 
first reported many years after his release from service and 
is not shown to be related to any incident of such service, 
including the service-connected lower back disability.

5.  The veteran's lumbar discogenic disease may well have 
begun with the in-service low back injury as the record 
documents complaints of pain radiating to his right lower 
extremity shortly after his release from service; in any 
event the impairment associated with this condition cannot be 
clearly dissociated from impairment due to the service-
connected chronic low back strain.

6.  The veteran currently suffers from chronic, constant, 
severe low back pain that radiates into both legs; the low 
back disability is manifested by marked lower extremity 
spasticity with bilateral indefinite sustained clonus; lumbar 
spinal straightening and paraspinal spasm.

7.  The veteran's hospital treatment during the period from 
October 14, 1991, to November 22, 1991, was for a nonservice-
connected cervical spine disorder.

8.  The veteran's service-connected low back disability is so 
severe as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active service nor as a result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  Loss of bladder control was not incurred in or aggravated 
by active service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

3.  Loss of use of the lower extremities was not incurred in 
or aggravated by active service nor as a result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

4.  Lumbar discogenic disease resulted from injury suffered 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

5.  The criteria for a 60 percent rating for chronic low back 
strain with lumbar discogenic disease are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Code 5293 (prior to September 26, 2003), 
Diagnostic Code 5243 (after September 26, 2003).

6.  The criteria for a temporary total rating based on 
hospitalization from October 14, 1991, to November 22, 1991, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.29 (2004).

7.  The requirements for a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows that the veteran was 
notified of the VCAA as it applies to his claims by 
correspondence dated in December 2001.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  The issues 
on appeal were also re-adjudicated and a supplemental 
statement of the case was provided to the veteran in December 
2001.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the December 2001 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The veteran, in essence, testified in March 
2004 that there were no outstanding service medical records 
pertinent to his claim.  Although the Board has previously 
remanded the case with instructions that the RO obtain 
additional evidence to substantiate these claims, repeated 
efforts to assist the veteran and to obtain information 
concerning his previous employers were unsuccessful.  In 
fact, he failed to respond to a specific request from the RO 
in June 1997.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that examinations and medical opinions pertinent to the 
issues on appeal were obtained in May 1990, June 1990, 
September 1992, May 1994, June 1994, February 1995, May 1995, 
August 1995, December 1998, November 1999, June 2000, and 
August 2000.  The available medical evidence is sufficient 
for adequate determinations of the issues addressed in this 
decision.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records dated in July 1975 show the veteran 
complained of a 3 day history of low back pain.  It was noted 
he reported he had been pushing a lawnmower.  The diagnosis 
was muscle spasm.  An August 1975 report noted he complained 
his back pain had not been relieved by physical therapy or 
analgesics.  A physical examination at that time was 
"unimpressive."  Physical therapy reports dated in August 
1975 show X-rays revealed a possible spine disorder and an 
increased lumbosacral angle; however, it was subsequently 
noted the veteran was apparently pursuing personal gain and 
that he had been sent back to his unit to duty with a brace.  
An August 1975 orthopedic service report noted physical 
examination was unremarkable and that a neurologic 
examination was within normal limits.  It was noted X-rays 
revealed no defined spondylosis.  The veteran's August 1975 
separation examination revealed a normal clinical evaluation 
of the spine; however, it was noted the veteran had chronic 
mechanical low back pain.

At his VA examination in October 1975 the veteran reported he 
sustained trauma to the low back when he tried to stop a 
lawnmower he was operating that had gotten loose and was 
going down a hill.  The examiner noted the veteran was well 
developed, well nourished, and in no distress.  He gait was 
normal.  There were moderate spasms in the back, especially 
to the right side, and pain to the right paravertebral 
musculature.  Straight leg raise testing and Lasegue's signs 
were negative, bilaterally.  There was no evidence of 
paresthesia.  Range of motion studies revealed forward 
flexion to 30 degrees, limited by pain.  The diagnoses was 
chronic back strain.

A February 1976 private X-ray examination report noted the 
veteran reported he had been injured during service and that 
he complained of radiating and right side pain.  The 
radiologic findings included loss of normal lumbar lordosis 
with partial reversal of lordosis in the upper third of the 
lumbar spine and spina bifida occulta of the sacrum.  There 
was no evidence of disc space narrowing, spurring, 
spondylosis, or spondylolisthesis.  

VA examination in November 1980 revealed forward flexion to 
80 degrees, backward extension to 25 degrees, lateral flexion 
to 15 degrees, and rotation to 20 degrees.  Percussion to the 
lumbar region revealed slight pain.  X-rays showed a 
incomplete fusion of the posterior arches of the upper 2 or 3 
sacro-segments representing an anomaly, but no other 
significant abnormality.

VA medical records dated in October 1985 noted a diagnosis of 
chronic low back syndrome.  The examiner noted a loss of 
normal lumbar lordosis.

VA examination in February 1986 included diagnoses of lumbar 
paravertebral myositis and traumatic lumbar spondylosis.  The 
veteran complained of back pain that radiated to the right 
lower extremity.  The examiner noted straightening of the 
lumbar lordosis with tenderness and moderate to severe spasms 
to the lumbar paravertebral musculature.  Range of motion 
studies revealed flexion to 70 degrees, extension to 10 
degrees, lateral flexion to 20 degrees, and rotation to 30 
degrees.  There was no evidence of muscle atrophy or 
radicular symptomatology.  

In correspondence dated in January 1987 the veteran reported 
he experienced constant back pain.  He stated that he had 
lost 40 to 50 pounds, that he could not pick up items from 
the floor, that he could not walk normally, that he required 
assistance getting up from a chair, that he could not ascend 
stairs, and that he had problems bathing because of his back 
disorder.  

On VA examination in May 1990 the veteran complained of 
persistent, severe back pain extending from the upper to the 
lower back and radiating to both lower extremities.  It was 
noted that the disorder was exacerbated by prolonged standing 
and that he walked with much difficulty.  The examiner noted 
that the veteran ambulated with a guarded, antalgic gait 
assisted by Canadian crutches.  There was flattening of the 
lumbar lordosis, exquisite tenderness to pressure, spasms to 
the distal and lumbar paravertebral musculature, and moderate 
to severe pain to pressure near the vertebral spinous 
processes.  Range of motion studies revealed painful and 
limited motion with flexion to 45 degrees, extension to 10 
degrees, lateral flexion to 10 degrees, and rotation to 30 
degrees.  There was no evidence of muscle atrophy or 
weakness.  Straight leg raise testing revealed pain at 70 to 
140 degrees, bilaterally, and a positive Lasegue's sign.  
There were sensory deficits to the L4-5, right, and L5, left, 
nerve distributions.  The diagnoses included lower dorsal and 
lumbar paravertebral myositis and bilateral L4-5 
radiculopathy.  

A June 1990 private neurology examination, conducted in 
association with a claim for Social Security Administration 
(SSA) disability benefits, noted that the veteran reported he 
sustained dorsal lumbar trauma in 1975 when he fell while 
working with a lawnmower.  He complained of daily low back 
pain and pain and numbness into the lower extremities.  The 
examiner noted there was no evidence of atrophy or weakness 
to the upper extremities.  There was no atrophy to the lower 
extremities and strength was 4/5.  It was noted, however, 
that no full effort was made for muscle strength testing of 
the lower limbs apparently due to pain.  The veteran was able 
to walk a few steps on heels and toes and was able to squat 
and stand alone.  There was decreased pinprick sensation 
without dermatome distribution to the right lower extremity.  
Deep tendon reflexes were symmetric and normoactive to the 
upper limbs and patellae.  Ankle reflexes were 4+, with ankle 
clonus.  Babinski signs were negative and Romberg was normal.  
It was noted that the veteran's gait was unsteady and slow 
with occasional flexor extensor movement at the knee joint.  
The veteran was able to ambulate with Canadian crutches.  The 
diagnoses included chronic low back pain syndrome and rule 
out myelopathy.  The examiner stated, in essence, that 
pertinent findings of hyperreflexia right Chaddock's sign, 
possible lower limb weakness, and right lower limb sensory 
changes were suggestive of myelopathy.  

In his December 1990 notice of disagreement the veteran 
asserted his back disorder had increased in severity.  He 
reported he was having difficulty walking, sleeping, bending, 
and kneeling because of the disorder.  

VA medical records dated in January 1991 reflect that nerve 
conduction studies were suggestive of bilateral early 
peripheral neuropathy and that a magnetic resonance imaging 
(MRI) scan revealed probable bulging L4-L5 disc.  It was 
noted that the veteran had a slow gait and that he walked 
with Canadian crutches.  Straight leg raise tests were 
positive at 75 degrees, but Lasegue's signs were negative.  
Deep tendon reflexes were hypersensitive.  A July 1991 report 
noted additional studies were necessary to rule out 
compression of the C5-C6 vertebrae as the basis of the 
veteran's hyperreflexia and myelopathy.  

In a September 1991 VA Form 21-8940, Application for 
Increased Compensation based on Unemployability, the veteran 
reported that he had not worked since November 1989 because 
of a spinal injury.  He noted that he had been employed as a 
truck driver for moving and storage companies from 1986 to 
1989.  He stated that he had completed 2 years of college 
education, but that he had received no other training or 
education after becoming too disabled to work.  

VA medical records dated in September 1991 show the veteran 
complained of a 11/2 year history of gradually progressive 
lower extremity weakness and stiffness with some urinary 
difficulties and sexual dysfunction.  Examination revealed 
spastic paraparesis with patchy sensory loss, but no evidence 
of radicular signs to the upper extremities.  The diagnosis 
was cervical myelopathy.  A September 1991 MRI report noted 
an impression of C5-6 fusion, possibly due to prior surgical 
intervention.  There was a kyphotic deformity at the C5-6 
level and spinal canal stenosis was most pronounced at the 
C5-6 level.  An MRI of the lumbar spine revealed moderate 
spinal canal stenosis at the L4-5 level with associated 
ventral extradural defect.  The examiner's impressions 
included spinal stenosis at the L4-5 level which appeared to 
be congenital in origin with superimposed degenerative 
changes.  The findings at the L4-5 level were compatible with 
a central herniated nucleus pulposus that was accentuated by 
an underlying spinal stenosis.  It was noted that the 
extradural defect at the L5-S1 level most likely represented 
bony spurring.

A September 1991 VA hospital discharge summary reflects that 
an MRI revealed herniation of the nucleus pulposus at C3-4 
and absence of the C5-6 disc space.  Records show the veteran 
underwent extensive laminoplasty of C3-6 with fusion of C3-4 
in October 1991.  It was noted he had been worked up for 
increased tone and deep tendon reflexes with a C5-6 fracture 
and an old subluxation of C3-4 with cervical stenosis.  

In correspondence dated in October 1991 the veteran requested 
entitlement to a temporary total rating as a result of 
surgical treatment to his cervical spine.

In a February 1992 VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
a former employer, Capitol Moving and Storage, noted the 
veteran had been temporarily employed as a warehouse helper 
in May 1991.  It was further noted that he had not been 
entitled to any other benefits as a result of that 
employment.  

In a May 1992 VA neurosurgery consultation report Dr. R.K. 
noted that the veteran was severely myelopathic and 
permanently disabled.  It was noted that films would be 
reviewed to determine if the veteran's injury in 1975 
involved a cervical spine fracture that later caused his 
cervical stenosis, traumatic spontaneous fusion, and 
progressive myelopathy; however, no subsequent opinion from 
the examiner is of record.

VA X-ray examination in September 1992 included diagnoses of 
spina bifida occulta and slight levoscoliosis that was 
possibly positional in nature or as a result of muscular 
spasm.  It was noted the lumbosacral spine vertebral bodies 
were normal in height and shape.  The intervertebral disc 
spaces were well preserved.  There was no evidence of 
spondylosis or spondylolisthesis.  

On VA general medical examination in September 1992 the 
veteran reported that in 1975 he fell from a power lawnmower 
and struck his neck, back, and buttocks.  He stated this 
resulted in X-rays that showed a fusion of vertebra to the 
cervical spine.  The diagnoses included spinal cord injury at 
level C3-C6, resulting in spinal cord compression syndrome, 
spina bifida occulta, and levoscoliosis.  

At his personal hearing in August 1993 the veteran testified, 
in essence, that during service at Fort Gordon, Georgia, he 
had been injured pushing a lawnmower, but that during a 
holdover period he had fallen over backwards when the 
lawnmower he was riding down a hill hit some holes or rocks.  
He described the lawnmower as a little tractor.  He stated 
that he had been thrown off backwards and landed on his whole 
back, including his head, neck, and lower back.  He stated he 
began feeling pain and shooting pain at that time.  He 
reported he was initially treated for a muscle spasm, but 
that he kept reporting to the hospital because of numbness 
and shooting pains down his legs.  He reported he continued 
to seek treatment during service, but that he had never 
reported any symptoms of pain other that to his lower back 
and lower extremities.  He denied ever having been involved 
in any other accidents.  The veteran stated that he was now 
wheelchair bound.  He reported he began receiving SSA 
disability benefits in approximately 1989 based upon all of 
his disabilities.  He stated that immediately after service 
he had taken college courses in airport management, but that 
he only completed about 3 trimesters.  

On VA neurological examination by Dr. K.F. in May 1994 the 
veteran reported that the cervical laminectomy had alleviated 
problems to his upper extremities, but had not helped the 
problems to his lower extremities.  It was noted he had 
developed severe clonus in his lower extremities and loss of 
sensation in his trunk with hyperesthesias in the lower 
extremities.  The veteran also complained of dribbling of 
bladder function, constipation, and diminished sexual 
function.  He was unable to walk, except with assistance, and 
was permanently confined to his wheelchair.  Examination of 
the neck revealed mild diminution of motion, but good 
anterior and posterior mobility.  The cranial nerves were 
intact and there was mild hypertonia, but 5/5 strength to all 
muscle groups of the upper extremities.  There was 
significant spastic paraparesis to the lower extremities with 
strength of 2/5 to the quadriceps femoris, hamstring group, 
anterior tibialis, peroneus longus, posterior tibialis, 
extensor digiti brevis, extensor hallucis longus tendon, and 
gastrocnemius.  Deep tendon reflexes were diffusely increased 
with sustained clonus of the Achilles tendons.  Plantars were 
extensor and there was a positive Hoffman's sign.  Sensory 
examination revealed a C-7 area of diminution with 
hyperplasia and a significant reduction of all modalities 
below that level.  It was noted that the veteran was unable 
to ambulate and a Romberg test could not be conducted.  The 
examiner's impression included cervical myelopathy with 
residual, primarily spastic paraparesis to the lower 
extremities and some abnormalities in the upper extremities 
and some mild affliction of bowel, bladder, and sexual 
function.  It was noted that "it [was] probable that [the] 
picture [the veteran] paints clinically is secondary to 1975 
trauma he sustained, assuming there was some trauma to the 
cervical spine."

A June 1994 VA fee basis orthopedic examination report by Dr. 
G.L.R. noted that the veteran was well developed and well 
nourished.  He reported in a wheelchair, but demonstrated he 
could stand and take a few steps with support.  He was unable 
to walk unassisted.  It was noted that he had continuous 
spasticity and clonus to the legs.  The lumbar spine could 
not be evaluated because the veteran could not stand and 
straight leg raise testing could not be performed because of 
his persistent spasm and clonus.  The examiner's clinical 
impression included advanced myelodyplasia of the cervical 
spine and upper motor neuron lesions with spasticity and 
generalized weakness of the lower extremities.  It was noted 
that the veteran apparently also had a chronic low back 
disorder as a result of an old injury, but that he had been 
able to work for 15 years after service.  The examiner, 
identifiable by his letterhead as an orthopedic surgeon, 
stated it was interesting to note that there were no records 
indicating any complaints of pain to the cervical spine prior 
to 1990 and that it was inconceivable that the veteran could 
have sustained as extensive an injury as a fracture-
subluxation of C-5 and C-6 in 1975 and not have had some 
symptoms and findings.  The examiner further stated that 
there was no apparent logical answer as to when the veteran's 
neck injury was incurred, but that it was extremely unusual 
for an injury of that type to go dormant for 15 years before 
producing myelodysplasia symptoms.  

A February 1995 VA fee basis orthopedic examination report by 
Dr. G.L.R. noted the veteran's claims folder had been 
returned as inadequate for VA purposes and that the veteran 
would be re-examined to clarify any misunderstanding.  The 
examiner noted the veteran reported in a wheelchair and 
demonstrated satisfactory function of the upper extremities.  
He had a good grip and good pinch to both hands, with no 
evidence of hand atrophy.  There was extensive spasticity to 
the lower extremities and some flexion contractures to the 
knees.  There were hyperactive deep tendon reflexes and 
bilateral Babinski reflexes and sustained clonus to the 
ankles, left more than right.  There was some hamstring 
flexion reflex.  It was noted that the veteran was almost 
totally wheelchair bound and that his present disability was 
based upon upper motor neuron lesions.  

The examiner stated that this disorder could not result from 
a disorder of the lumbosacral spine because it resulted from 
pressure on the spinal cord which did not extend down below 
the L1 level.  It was noted that the etiology of the 
veteran's disorder was severe myelodysplasia which developed 
in his cervical spine.  X-ray films the veteran presented at 
his examination revealed what appeared to be an old flexion 
deformity of C-5 and a massive fusion between the body of C5-
6.  The examiner also noted that Dr. K.F. had been consulted 
and that, after reviewing the veteran's records, they were in 
agreement that his present disorder was due to a cervical 
spine disorder.  It was further noted that on the basis of 
cervical spine X-rays that at sometime in the past there had 
been an injury to the cervical spine, probably a compression 
of the body of C5; however, there was no indication in the 
record of any injury to the cervical spine.  The examiner, in 
essence, conceded that "in the absence of any other history 
of trauma to this area one might be forced to assume that 
indeed some injury occurred at this time, which for some 
reason or other did not produce symptoms or such symptoms 
were not recorded."

VA neurologic examination in May 1995 by Dr. K.F. revealed 
diminished range of motion of the neck, bilaterally.  
Examination revealed some tenderness to the lumbar region.  
There was difficulty in assessing the straight leg raise 
tests because the veteran was markedly spastic in the lower 
extremities.  There was good strength in the upper 
extremities, but significant spastic paraparesis and 
sustained clonus of the Achilles tendons.  There were 4+ 
reflexes of the patella and plantars were bilaterally 
extensor.  Reflexes were 3+ to the upper extremities and 
there were bilateral Hoffman's signs.  Coordination was 
intact to the upper extremities, but could not be assessed to 
the lower extremities secondary to marked spasticity.  There 
was a significant sensory loss below C6.  The examiner stated 
the veteran had 2 separate and distinct problems, including a 
chronic lumbar syndrome, probably a sprain, and overwhelming 
upper neuron signs from severe spastic paraparesis due to a 
cervical lesion.  It was noted the cervical lesion disorder 
had resulted in significant motor weakness, sensory loss, 
inability to walk, and bladder and sexual dysfunction.  The 
lumbar problem was still present and manifested by local 
tenderness and pain radiating from his back to the lower 
extremities, but that the lower neuron signs could not be 
assessed because the physical findings of any lumbar spine 
problem were overwhelmed by the upper neuron signs from the 
cervical lesion.  The examiner further stated that the 
veteran's cervical lesion "may or may not be related to the 
injury in 1975."  It was noted there was no documentation 
indicating a neck injury was incurred at that time, but if 
there had been a neck injury the entirety of the veteran's 
problems were related to that injury.  The examiner stated, 
however, that if the veteran's neck injury was not incurred 
at that time then only the persistent lower lumbar pain and 
dysesthesias were related.

In an August 1995 VA examination report Dr. K.F., in essence, 
reiterated his prior examination findings including that the 
veteran's lumbar spine motion could not be measured because 
the veteran had a severe spastic paraparesis coming down from 
the neck precluding appropriate lumbar mobility.  It was 
noted that because the veteran had severe upper motor neuron 
signs emanating from his neck there could be no obvious low 
back disorder of consequence.  The examiner stated that the 
veteran may have lumbar disc disease, but that it was not of 
significant clinical consequence because it was overwhelmed 
by the long-time findings of his cervical compression.  It 
was also noted that the veteran's loss of bladder control and 
loss of use of the lower extremities had nothing whatever to 
do with his service-connected low back strain and that these 
symptoms were due to his neck disorder.  

In correspondence in support of his claims the veteran 
expressed his disagreement with denial of his claims.  He 
asserted, in essence, that the medical opinions relied upon 
were erroneous.  

At his personal hearing in March 1997 the veteran asserted 
that injuries to his cervical and lumbar spines were 
intertwined and had been incurred during active service.  He 
testified that while working on a riding lawnmower in service 
he fell backwards and hit from the top of his head to the 
bottom of his feet.  He stated he had experienced "shooting 
pains and stuff like that" since that time.  He reiterated 
his claim that all of his spinal disabilities were the result 
of a common injury during active service.  He stated that he 
last worked full-time in the 1980's as a truck driver.  The 
veteran described the pain he experienced in service 
immediately after his injury as starting in the middle of his 
back and shooting down with some tingling to the fingers.  He 
stated that the middle to lower back pain, shooting pains 
down into his legs, tingling in his legs, and numbness to the 
fingers continued after service, but that his treating 
examiners had only found muscle spasms.  

In a May 1997 remand order the Board, among other things, 
instructed the RO to request that the veteran provide any 
employment-related personnel or medical records and to 
provide additional, complete information concerning his 
former employers.  The RO issued correspondence in accordance 
with these instructions in June 1997; however, no response as 
to this matter was subsequently received from the veteran.

VA neurologic examination in December 1998 by Dr. K.F. 
revealed marked reduction of motion to the anterior and 
posterior cervical regions.  There was tenderness to the 
lumbar region, but straight leg raising could not be assessed 
due to severe spastic weakness to the lower extremities.  
Motor examination revealed spastic quadriparesis with 
weakness and increased tone of 4/5 in the upper extremities 
and more prominently a 2-3/5 spastic lower extremity weakness 
with sustained clonus.  Deep tendon reflexes were 4+.  
Plantars were extensor with sustained clonus.  Sensory 
examination revealed marked reduction of sensory abilities to 
the lower extremities.  The veteran's gait could not be 
checked because he was unable to ambulate.  The examiner's 
impression included significant cervical myelopathy, 
secondary to a 1975 service connected illness with residual 
motor weakness, sensory loss, reflex asymmetry, reflex 
hypertonia, pathological reflexes, inability to ambulate, and 
bowel, bladder and sexual dysfunction.  The examiner stated 
these findings were permanent and were "clearly related to 
the 1975 incident."  The mobility of the cervical spine was 
markedly limited, but that the lumbar spine could not be well 
assessed because of spasticity diffusely.

In a November 1999 VA neurologic examination report Dr. K.F. 
stated the veteran had a significant cervical myelopathy that 
was a compression of his spinal cord with weakness in the 
arms and legs.  The examiner commented that 
"[u]nquestionably, this problem [was] related to his 1975 
service[-]connected injury."

VA outpatient treatment records reflect that the veteran was 
seen in January 2000 for back pain and spasms in his legs.  
When seen in May 2000, the veteran presented complaints of 
constant low back pain and muscle spasms.

In a May 2000 VA neurologic examination report Dr. K.F. 
referred to his numerous previous reports and stated that in 
1975 the veteran sustained service-connected injuries to the 
neck and back.  It was also noted that his low back disorder 
was, independently, a significant problem with low back pain, 
tenderness, and immobility.  The diagnoses included chronic 
cervical myelopathy secondary to an initial service-connected 
injury, with superimposed other injuries, and a chronic low 
back syndrome with low motor neuron disease, with pain, 
numbness, tingling, and discomfort.  It was noted that both 
of these disorders were significant and that both of them 
were related to the service-connected injury in 1975.  

In a June 2000 VA examination report Dr. J.L. opined that 
after reviewing the record the veteran's cervical spine 
disorder was causally or etiologically related to his 
military service.  It was noted, however, that the veteran's 
service-connected low back strain was nothing more than that 
and that any pathology shown by X-ray was unrelated to his 
low back strain.

VA outpatient treatment records reflect that X-rays taken in 
June 2000 revealed osteophyte formation at the vertebrae from 
L3 through L5, narrowing of the disc space of L4-L5, and 
spondylolisthesis of L4 on L5.  In July 2000, the veteran was 
again seen for low back pain.  

In an August 2000 VA examination report Dr. J.L. noted that a 
review of the veteran's entire record had been conducted in 
order to comply with the remand order.  He stated that as a 
result of specific matters of record he had changed his 
opinion as to whether the veteran incurred neck injuries in a 
lawnmower accident and that he did not believe the veteran 
had an injury to his neck at that particular time.  It was 
noted that there were numerous areas with conflicting 
statements as to the nature of the veteran's service accident 
and resulting injuries.  The examiner stated it was 
significant to note that the veteran never complained of neck 
pain during service and that no fracture was noted on an MRI 
performed prior to his cervical surgery.  It was further 
noted that the diagnosis of a lumbar sprain is what the 
veteran sustained in service and that any further pathology 
that developed afterwards was not due to that sprain in 
service.  

The examiner acknowledged that due to the sparse information 
provided in his medical records it was very difficult to 
ascertain whether or not the veteran did have a cervical 
fracture.  He stated that the present problems the veteran 
was having with his low back were probably not due to his 
service-connected low back strain, but that he was unable to 
state whether the disorder may have developed into a more 
serious condition over the years.  It was noted that if the 
diagnosis in service was accurate then the disorder may have 
affected his employability many years later.  

VA outpatient treatment records reflect that examination in 
September 2000 resulted in a diagnosis of chronic low back 
syndrome with low motor neuron disease.  A neurosurgery note 
dated in April 2001 reflects that the veteran had had three 
(3) years of severe low back pain that radiated into both 
legs.  The pain was constant.  He had had several spinal 
epidural and nerve blocks and these were no longer of high 
efficacy.  Examination revealed marked lower extremity 
spasticity with bilateral indefinitely sustained clonus.  
There was lumbar spinal straightening and paraspinal spasm.  
MRI revealed marked L4/5 discal degeneration with advanced 
endplate Modic changes and irregularity.  The foraminal exits 
were modestly encroached and the disc space height was still 
preserved.  There was a central fissure in the dark L5/S1 
disc and the L3/4 and L2/3 discs also had evidence of 
desiccation.  The assessment was severe chronic low back pain 
superimposed on severe lower extremity myelopathy.  He was 
considered a potential candidate for lumbar reconstruction.  

At his personal hearing in March 2004 the veteran reiterated 
his claims and requested reasonable doubt be applied in his 
favor to establish entitlement.  He stated that the symptoms 
he experienced of numbness and shooting pains down the legs 
had existed since his injury in 1975.  He repeated his prior 
statements that he did not have any neck pain during service 
and asserted, in essence, that there were no outstanding 
service medical records addressing this matter.  He again 
denied that he had ever been involved in any other accidents.  


Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Additionally, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, the Board finds the persuasive medical opinions 
provided in this case show there was no evidence of a neck 
injury during or for approximately 15 years after service and 
that the veteran's loss of bladder control and loss of use of 
the lower extremities are due to his present cervical spine 
disability.

The service medical records contain no indication of a neck 
injury and the veteran testified in 1993 and again in 2004 
that he did not experience neck pain during service.  The 
Board further finds that the medical opinions which relate 
the veteran's cervical spine disability, first identified 
about 15 years after his release from service, to an in-
service injury were not based upon review of the service 
records or the medical records for the years after service 
before a cervical spine disorder was identified.  Thus, these 
positive opinions are of little probative value.  Several of 
these positive opinions also warrant a lesser degree of 
probative weight because they are inconsistent with opinions 
by the same doctors after review of the records in this case.  
It is also significant to note that the difficulty in 
obtaining an adequate medical etiology opinion has been 
complicated by the veteran's apparent unwillingness to 
provide information as to his former employers for the period 
from approximately 1985 to 1990.  In June 1994 an orthopedic 
specialist noted that it was extremely unusual for an injury 
such as a fracture-subluxation of C-5 and C-6, to go dormant 
for 15 years before producing myelodysplasia symptoms.  The 
Board finds that the most recent medical opinion regarding 
this matter, obtained in August 2000, is the most persuasive 
in that this doctor reviewed the records in this case, 
including the positive medical opinions.  The August 2000 
opinion points out that the veteran did not complain of neck 
pain during service and that no fracture was noted on an MRI 
performed prior to his cervical surgery.

All of the medical evidence relates the veteran's loss of 
bladder control and loss of use of the lower extremities to 
his cervical spine disorder.  In May 1994 an examiner stated 
that the cervical myelopathy residuals included paraparesis 
to the lower extremities and some affliction of bladder 
function.  In February 1995 another examiner noted that the 
veteran was wheelchair bound and that this condition was 
based upon upper motor neuron lesions and did not result from 
a disorder of the lumbosacral spine.  Another examiner in May 
1995 also stated that the cervical lesion disorder had 
resulted in inability to walk and bladder dysfunction.  In 
August 1995, an examiner specifically stated that the 
veteran's loss of bladder control and loss of use of the 
lower extremities had nothing whatever to do with his 
service-connected low back strain and that these symptoms 
were due to his neck disorder.  Likewise, a neurologist in 
December 1998 stated that the cervical myelopathy residuals 
included inability to ambulate and bladder dysfunction.

Based upon the evidence of record, the Board finds the 
veteran's cervical spine disability, loss of bladder control, 
and loss of use of the lower extremities were not incurred or 
aggravated during active service nor as a result of a 
service-connected disability.  Therefore, entitlement to 
service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for cervical spine 
disability, loss of bladder control, and loss of use of the 
lower extremities.  

However, in the opinion of the Board, the lumbar discogenic 
disease may well have begun with the in-service low back 
injury or the service-connected low back disability.  Low 
back pain is usually the original symptom of lumbar disc 
disease.  Clinically documented low back pain of a chronic or 
relapsing nature, with neurological symptoms, is as likely as 
not part of the clinical picture of intervertebral disc 
syndrome, even if the antecedent injury and the onset of the 
back pain is many years prior to the actual diagnosis of the 
disc disease.  In this case the veteran has testified that 
his symptoms during service included pain which radiated to 
his lower extremities.  The medical records document the 
veteran's complaints of low back pain which radiated to his 
lower extremities shortly after his release from service and 
continuing thereafter.  Additionally, it is noted that 
impairment associated with the veteran's lumbar discogenic 
disease cannot be dissociated from impairment due to his 
service-connected low back disability.  Accordingly, the 
Board finds that the evidence is in equipoise as to this 
matter and that service connection may be established for 
lumbar discogenic disease.


Increased Rating For Low Back Disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  For lumbosacral 
strain ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
(40 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5295 
(effective before September 26, 2003).  

Under the old provisions of Diagnostic Code 5293 
(intervertebral disc syndrome), (in effect prior to September 
22, 2002,) a 60 percent evaluation was warranted when the 
disorder was pronounced with little intermittent relief, 
there was sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there were neurologic 
findings, such as absent ankle jerk, appropriate to the site 
of the diseased disc; a 40 percent evaluation was warranted 
when the disorder was severe and there was only intermittent 
relief from recurring attacks; a 20 percent evaluation was 
warranted when the disorder was moderate with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine (100 
percent); 

For unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent); 

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); 
and 

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

In this case, the veteran's service-connected chronic low 
back strain has been rated as 20 percent disabling under the 
criteria of Diagnostic Codes 5292 and 5295, effective from 
October 29, 1985.  

When examined in May 1990, the veteran complained of 
persistent, severe back pain extending from the upper to the 
lower back and radiating to both lower extremities.  It was 
noted that the disorder was exacerbated by prolonged standing 
and that he walked with much difficulty.  Examination 
revealed flattening of the lumbar lordosis, exquisite 
tenderness to pressure, spasms to the distal and lumbar 
paravertebral musculature, and moderate to severe pain to 
pressure near the vertebral spinous processes.  There were 
sensory deficits to the L4-5, right, and L5, left, nerve 
distributions.  The diagnoses included lower dorsal and 
lumbar paravertebral myositis and bilateral L4-5 
radiculopathy.  Examination in June 1990 again noted 
complaints of daily low back pain and pain and numbness into 
the lower extremities.  The diagnoses included chronic low 
back pain syndrome and rule out myelopathy.  In January 1991 
nerve conduction studies were suggestive of bilateral early 
peripheral neuropathy and a MRI scan revealed probable 
bulging L4-L5 disc.  In September 1991, it was reported that 
the findings at the L4-5 level were compatible with a central 
herniated nucleus pulposus that was accentuated by an 
underlying spinal stenosis.  It was also noted that an 
extradural defect at the L5-S1 level most likely represented 
bony spurring.  More recently, VA outpatient treatment 
records dated in 2000 and 2001 reflect that the veteran 
continues to be seen for back pain and spasms in his legs.  
When seen in May 2000, the veteran presented complaints of 
constant low back pain and muscle spasms.  A May 2000 VA 
neurologic examination report reflects that the physician 
reported that the veteran's low back disorder was, 
independently, a significant problem with low back pain, 
tenderness, and immobility.  The diagnoses included a chronic 
low back syndrome with low motor neuron disease, with pain, 
numbness, tingling, and discomfort.  A neurosurgery note 
dated in April 2001 reflects that the veteran had had 3 years 
of severe constant low back pain that radiated into both 
legs.  Spinal epidurals and nerve blocks were no longer of 
high efficacy.  Examination revealed marked lower extremity 
spasticity with bilateral indefinitely sustained clonus.  The 
assessment was severe chronic low back pain superimposed on 
severe lower extremity myelopathy.  He was considered a 
potential candidate for lumbar reconstruction.  

The Board finds that the extensive evidence of record in this 
case reflects that the veteran's lower back symptoms meet the 
criteria set forth by Diagnostic Code 5293 for a 60 percent 
disability evaluation.  The manifestations which are 
contemplated for such a rating, such as intervertebral disc 
syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, have been shown.

Having concluded that the veteran's low back symptomatology 
is consistent with the assignment of a 60 percent evaluation 
under Diagnostic Code 5293, the Board observes that the 
veteran's lower back condition is not sufficiently severe as 
to allow for an increased evaluation under any alternative 
diagnostic codes.  Under Diagnostic Code 5285, residuals of 
fracture of a vertebra with cord involvement resulting in the 
veteran being bedridden or requiring long leg braces warrants 
a 100 percent rating.  Under Diagnostic Code 5286, a 100 
percent rating would be warranted if there is complete bony 
fixation (ankylosis) of the spine and an unfavorable angle.  
The veteran's back disability is not productive of any of 
these manifestations.

The Board notes that revisions of Code 5293 are now in 
effect.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  In the 
opinion of the Board, the veteran's low back disorder meets 
the requirements for a 60 percent rating under the new 
revisions as well as the old criteria.  While the veteran has 
had a myriad of other problems, his back has been an 
underlying difficulty which has precipitated such symptoms as 
required for the 60 percent rating.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 
provides for no higher than a 60 percent rating.

The Board has also considered whether the veteran might be 
entitled to a rating in excess of 60 percent if separate 
evaluations were assigned for chronic orthopedic and 
neurologic manifestations in accordance with the revised 
Diagnostic Code 5243.  However, the medical evidence does not 
demonstrate entitlement to a rating in excess of 60 percent.  
As noted above, many medical specialists have reported that 
the veteran's cervical lesion disorder has resulted in 
significant motor weakness, sensory loss, inability to walk, 
and bladder and sexual dysfunction.  The medical evidence 
clearly shows that the veteran's loss of bladder control and 
loss of use of the lower extremities are unrelated to his 
service-connected low back disorder.  Service connection has 
been denied for the cervical spine disorder as well as for 
loss of bladder control and loss of use of the lower 
extremities.


Temporary Total Rating for a Period of Hospitalization in 
1991.

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the Rating 
Schedule when it is established that a service-connected 
disability has required hospital treatment in a VA or 
approved hospital for a period in excess of 21 days.  
38 C.F.R. § 4.29 (2004).  

Based upon the evidence of record, the Board finds the 
evidence does not show that the veteran has required hospital 
treatment for a service-connected disability for a period in 
excess of 21 days.  The evidence demonstrates his hospital 
treatment during the period from October 14, 1991, to 
November 22, 1991, was for a nonservice-connected cervical 
spine disorder.  Therefore, the Board finds the requirements 
for a temporary total rating have not been met.  The 
preponderance of the evidence is against his claim.

Total Disability Rating based on Individual Unemployability.

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2004).

VA policy provides that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities, but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
held that consideration must be given to two standards, an 
objective standard based on average industrial impairment and 
a subjective standards based upon a veteran's actual 
industrial impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2004).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

In his September 1991 application for increased VA disability 
benefits the veteran reported that he had not worked since 
November 1989 because of a spinal injury.  He stated he had 
been employed as a truck driver for moving and storage 
companies from 1986 to 1989.  He reported that he had 
completed 2 years of college education, but that he had 
received no other training or education after becoming too 
disabled to work.  The persuasive medical evidence in this 
case demonstrates the veteran is totally and permanently 
disabled and unemployable as a result of his nonservice-
connected cervical spine disorder.  SSA correspondence 
indicates the veteran was considered unemployable in January 
1990.

However, even where the record establishes clearly that the 
veteran originally became unemployable and has remained 
unemployable due to non-service-connected disabilities and 
his age, the Board must still determine whether the service-
connected low back disorder is now so severe as to preclude 
employment.  Pratt v. Derwinski, 3 Vet. App. 269 (1992).

The Board has held that the veteran's service-connected 
chronic low back disability warrants a 60 percent rating.  
Thus, the criteria for a TDIU rating set forth at 38 C.F.R. 
§ 4.16(a) are satisfied.  In adjudicating a total rating 
claim, the Board may not reject the veteran's claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, 7 
Vet. App. at 297.

Based upon the evidence of record, the Board finds that the 
service-connected low back disability is now so disabling as 
to preclude employment.  As noted above, the veteran's 
service-connected low back disability is productive of 
constant, severe low back pain that radiates into both legs.  
Therefore, the Board finds that a total disability rating 
based upon individual unemployability is warranted.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for loss of bladder control 
secondary to service-connected chronic low back strain is 
denied.

Entitlement to service connection for loss of use of the 
lower extremities secondary to service-connected chronic low 
back strain is denied.

Entitlement to service connection for lumbar discogenic 
disease is denied.

Entitlement to a 60 percent rating for chronic low back 
disability is granted, subject to regulations governing the 
payment of monetary benefits.

Entitlement to a temporary total rating based on 
hospitalization from October 14, 1991, to November 22, 1991, 
is denied.

Entitlement to TDIU is granted, subject to regulations 
governing the payment of monetary benefits.


REMAND

As noted above, a statement of the case has not been issued 
from the veteran's disagreement with the December 2001 denial 
of entitlement to special monthly pension based upon the need 
for aid and attendance.  Therefore, the Board finds 
additional development is required.  Manlincon, 12 Vet. App. 
238.  

Accordingly, this matter is REMANDED for the following:  

The AOJ should issue a statement of the 
case as to the issue of entitlement to 
special monthly pension based upon the 
need for aid and attendance.  The veteran 
and his representative should be apprised 
that to perfect the appeal on this issue 
for Board review, he must submit a 
substantive appeal.  The AOJ should allow 
the requisite period of time for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



			
	Joaquin Aguayo-Pereles	Michael D. Lyon
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


